Chief Justice BENDER,
dissenting.
The per curiam majority rejects the Adopted Plan on grounds that the Adopted Plan is not sufficiently attentive to county boundaries under article V, section 47(2) of the Colorado Constitution. In light of the deference we are compelled to give the Commission, I believe the Adopted Plan is sufficiently attentive to county boundaries and substantially complies with both federal and state constitutional standards. The per cu-riam majority's application of article V, seetion 47(2) goes beyond the narrow scope of review to which we are confined. By votes of 9-2 for the Senate plan and 8-8 for the House plan, the Commission approved the Adopted Plan. This Plan is consistent with the aim of our reapportionment process to prevent gerrymandering and to promote political fairness among the state's legislative districts. The per curiam majority's rejection of the Adopted Plan eliminates the very discretion necessary for the Commission to do its job under the federal and Colorado constitutional mandates. Hence, I respectfully dissent and would approve the Adopted Plan.
The reapportionment process is not meant to be so rigid as to preclude the Commission from exercising its constitutionally mandated discretion. Accordingly, there is a "strong presumption of validity" given to the Adopted Plan so long as: (1) the plan was developed by neutral decision-makers on the basis of neutral criteria; (2) there was adequate opportunity for the presentation and consideration of differing points of view; and (8) the guidelines used in selecting the plan were explained. In re Reapportionment 1992, 828 P.2d 185, 189 n. 4 (Colo.1992).
*113We recognize "the difficulty the Commission faces in complying simultaneously with multiple constitutional criteria which may conflict in application." In re Reapportionment 1982, 647 P.2d 191, 194 (Colo.1982). "[Plerfection is not obtainable." In re Reapportionment 2002, 45 P.3d 1237, 1249 (Colo.2002). As Justice Souter put it: "The choice to draw a district line one way, not another always carries some consequence for politics, save in a mythical State with voters of every political identity distributed in an absolutely gray uniformity." Vieth v. Jubelirer, 541 U.S. 267, 343, 124 S.Ct. 1769, 158 L.Ed.2d 546 (2004) (Souter, J., dissenting).
Our role is to determine "whether the Commission followed the procedures and applied the criteria of federal and Colorado law in adopting its reapportionment plan." In re Reapportionment 2002, 45 P.3d at 1247. "Although we might make different choices were we in the Commission's place, we should not substitute our judgment for the Commission's unless we are convinced the Commission departed from the constitutional criteria." In re Reapportionment 1982, 647 P.2d at 197. Our reapportionment plans have been approved despite challenges based on non-compact districts, county splits, and divergent communities of interest.1
By its nature, reapportionment is an inherently political endeavor. The purpose of the reapportionment process, as approved in 1974, is to promote political fairness and to reduce the gerrymandering of legislative districts.2 "By definition, gerrymandering involves drawing [legislative] district boundaries ... in order to maximize the voting strength of those loyal to the dominant political faction and to minimize the strength of those opposed to it." City of Mobile v. Bolden, 446 U.S. 55, 87, 100 S.Ct. 1490, 64 L.Ed.2d 47 (1980) (Stevens, J., concurring).3
Colorado's constitutional regime sets forth a system designed to reduce the impact of gerrymandering and to promote political fairness. It seeks to change what is inherently partisan about the reapportionment process. In part, this is achieved by requiring the Commission to have diverse geographic representation, diverse political affiliation, and appointments by all three branches of government.4
In my view, a nonpartisan Commission is more likely to draw competitive political districts which would promote political fairness and would counterbalance any gerrymandering efforts. Hence, competitive legislative districts are the antithesis of gerrymandered ones. The creation of competitive legislative districts is an appropriate discretionary consideration for the Commission. The Commission's report reflects testimony that competitiveness was significant to both the public and to the Commission's decisions.
Just as the Commission's efforts to establish competitive districts should be afforded deference by the Court, so should deference be given by the Court to the Commission's efforts to ensure equal and fair representation for all racial and ethnic groups. It has long been the objective of Colorado's voter-backed reapportionment process to ensure that "minority groups living in concentrated population areas should be better able to obtain representation in the General Assem*114bly commensurate with their population." 5 As a result, one of the Commission's primary functions is to ensure that any reapportionment plan does not result in the underrepre-sentation of minorities in violation of section 2 of the Voting Rights Act ("section 2"). In re Reapportionment 1992, 828 P.2d at 189-90; see 42 U.S.C. § 1978 (2011). In accordance with the Supremacy Clause, U.S. Const. art. VI, cl. 2, the Commission must address section 2 concerns before attending to Colorado constitutional concerns, such as county splitting. See In re Reapportionment 1992, 828 P.2d at 190.
Section 2 prevents a state or political subdivision from imposing any voting qualification, prerequisite, standard, practice, or procedure which "results in a denial or abridgement of the right of any citizen of the United States to vote on account of race or eolor," or on account of a citizen's membership in a "language minority group." 42 U.S.C. §§ 1978(a), (2011). A state body violates section 2 if:
[BJased on the totality of cireumstances, it is shown that the political processes leading to nomination or election in the State or political subdivision are not equally open to participation by members of a [protected class of citizens] in that its members have less opportunity than other members of the electorate to participate in the political process and to elect representatives of their choice.
Id. at § 1978(b).
Section 2 also states that the "extent to which members of a protected class have been elected to office in the State or political subdivision is one circumstance which may be considered" in determining whether a violation of the statute has occurred. Id. A seetion 2 violation may also be proved by showing discriminatory effect alone; the contested electoral mechanism need not have been intentionally adopted or maintained for a discriminatory purpose. (Gingles, 478 U.S. at 35, 106 S.Ct. 2752.
The United States Supreme Court has identified a number of cirenmstances that might indicate a section 2 violation. Id. at 36-37, 106 S.Ct. 2752. These cireumstances include, among others: (1) the extent to which voting in elections of the State or political subdivision is racially polarized; (2) the extent to which members of a minority group bear the effects of discrimination in such areas as education, employment and health, which hinder their ability to participate effectively in the political process; and (3) whether there is a significant lack of responsiveness on the part of elected officials to the particularized needs of the members of the minority group. Id. at 37, 106 S.Ct. 2752.
The Commission is assigned the difficult task of anticipating section 2 violations that could occur as a result of its redistricting plan. It thus must make a good faith effort to apply the legal standards of section 2 to the presently available evidence with the goal of creating a plan that will not violate section 2 in the future. In our 1992 reapportionment decision, we held that:
[IK facts material to the resolution of a section 2 claim are in genuine dispute, if it appears from the record that the Commission has made a good faith effort to resolve these disputed facts, and if the Commission has applied the correct legal standard to the facts it has found, we will not reject the Final Plan on Voting Rights Act grounds.
In re Reapportionment 1992, 828 P.2d at 192 (emphasis added). Therefore, if we find that the Commission made a good faith effort to apply section 2 legal standards to the available evidence, and in doing so found that it needed to draw specific districts in a particular manner to avoid future section 2 violations, we should defer to the Commission's judgment that the Voting Rights Act justifies certain portions of the Adopted Plan.
The per curiam majority does not adequately consider the section 2 concerns that the Commission analyzed and relied upon in *115devising and accepting the Adopted Plan. It therefore improperly downplays a federal concern that supersedes Colorado's constitutional requirements. The issue of minority voting rights was discussed at eight of the Commission's public hearings. All Commission members agreed that minority voting rights were an important consideration to drawing districts. The Commission was briefed on the legal requirements of the Voting Rights Act during its first meeting. It was therefore aware of the section 2 legal standards throughout the planning process.
With respect to Aurora, the Commission found that the Hispanic population grew by 38,499 people, or 70.8 percent, between 2000 and 2010, which accounts for 79 percent of the total growth of the city over the past decade. When the African-American population is taken into account, the city of Aurora has a total minority population of 78.3 percent. Despite the fact that Aurora is now a majority-minority city, it has never had a Hispanic state senator or representative. Of the city's present twelve-member delegation in the General Assembly, there is only one minority member.
In addition, the Commission conducted an executive session with its outside counsel specifically related to racial bloc voting. It also heard testimony from the public regarding the growth of heavily Hispanic neighborhoods, as well as the educational and employment challenges facing those communities. The Commission considered this evidence of the totality of the cireumstances and determined that there were section 2 concerns in Aurora which needed to be addressed. It took these concerns into account in the Adopted Plan.
The per curiam majority, however, rejects the Commission's concern for a potential seetion 2 violation in Aurora solely on the ground that the Commission failed to obtain expert testimony on the existence of racial bloc voting in Aurora. While the per curiam majority is correct that the record is devoid of any such expert testimony, this fact does not address the question of whether a potential voting imbalance has occurred, or might eventually occur, in Aurora. The Commission's expert could not opine on this matter because there has been no recent election in Aurora between an Anglo candidate and a Hispanic candidate for her to analyze. Therefore, the record is also devoid of any evidence that racial bloc voting does not occur in Aurora. I do not believe that the serendipitous history of recent elections in Aurora should control the present case and nullify the Commission's appropriate respect for the fundamental rights that are protected by the Voting Rights Act, especially in light of the fact that the Commission made a good faith effort to consider other evidence related to potential section 2 problems in the Aurora area and used that evidence when it devised the Adopted Plan.
Because the Commission made a good faith effort to apply the evidence of a potential section 2 violation in Aurora in light of the appropriate legal standards, I believe the Commission has substantially complied with federal and state constitutional standards and the few county splits contained in the Adopted Plan are constitutionally justified.
I am authorized to state that JUSTICE RICE joins in this dissent.

. See In re Reapportionment of Colo. Gen. Assembly, 46 P.3d 1083 (Colo.2002); In re Reapportionment of Colo. Gen. Assembly, 828 P.2d 213 (Colo.1992); In re Reapportionment of Colo. Gen. Assembly, 647 P.2d 209 (Colo.1982).


. See Concerning Amendment No. 9, Legislative Council of the Colo. Gen. Assembly, An Analysis of 1974 Ballot Proposals, Research Pub. No. 206 (1974) at 29-30.


. Superseded by statute on other grounds as stated in Thornburg v. Gingles, 478 U.S. 30, 43-44, 106 S.Ct. 2752, 92 L.Ed.2d 25 (1986).


. The Commission consists of the Speaker and Minority Leader of the state House, the Majority and Minority Leaders of the state Senate, three appointees of the Governor, and four appointees of the Chief Justice of the Colorado Supreme Court. Concerning Amendment No. 9, Legislative Council of the Colo. Gen. Assembly, An Analysis of 1974 Ballot Proposals, Research Pub. No. 206 (1974) at 26. In addition, no more than six of the Commission's eleven members can be affil-lated with the same political party, and each federal Congressional district of the state must be represented on the Commission with at least one member residing west of the Continental Divide. Id. at 27.


. Concerning Amendment No. 4, Legislative Council of the Colo. Gen. Assembly, An Analysis of 1966 Ballot Proposals, Research Pub. No. 110 (1966) at 18; see also In re Reapportionment 2002, 45 P.3d at 1245 (noting that "[the 1974 constitutional amendments built on prior Colorado reapportionment law, most particularly on the 1966 citizen-initiated constitutional amendments").